DETAILED ACTION
Response to Arguments
Applicant's arguments filed 13 MAY 22 have been fully considered but they are not persuasive.
In response to the argument that the newly-introduced recitation in claim 1, “the trigger lever operably connected to the bolt to cycle the bolt” (emphasis in original), patentably distinguishes over U.S. Patent No. 10,816,299 (the ‘299 patent) because “claim 1 of [the ‘299 patent] omits that limitation,” the examiner must respectfully disagree.
It must be noted that the phrase “to cycle the bolt” appears but once in the written descriptions of both the ‘299 patent, at col 9, lines 50-52, and, the instant application, within the penultimate sentence of instant ¶ [0068], “The charging handle assembly is operably engaged to the bolt assembly and is operable to cycle the bolt assembly” (emphasis added).  This feature is similarly recited in patent claim 16 and instant claim 5.
The patent covers “a trigger-cycled firearm that utilizes the force from the operator's trigger finger to cycle the action,” col. 1, lines 16-17.  And, as evidenced by the recitations regarding the trigger lever, such is “operably connected to the bolt to move the bolt from the forward battery position to the retracted position and to release the bolt to the forward battery position,” col. 10, lines 21-24.  Moving the bolt from a forward battery position to a retracted position and vice versa adequately satisfies a recitation of the trigger lever being operably connected to the bolt to cycle the bolt, unless Applicant intends another meaning for “to cycle the bolt,” which, absent evidence to the contrary, is not adequately disclosed.
Thus, the nonstatutory double patenting rejection of the instant claims is proper and herein maintained.
Double Patenting
See previous office action regarding the definition of a nonstatutory double patenting rejection and how to overcome such.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,816,299.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See previous office action for details.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-May-22